Citation Nr: 1453256	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorders, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for his service-connected PTSD.  Although the Veteran has not claimed service connection for any other psychiatric disability, the Board is expanding his original claim.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009) (a claimant without medical expertise files a claim for an afflicting medical condition and cannot be expected to precisely delineate the diagnosis of his or her mental illness).  As explained below, because an implied claim of service connection for diagnosed depression and anxiety is raised by the medical examinations of record, the Board is expanding the Veteran's claim to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorders, to include as secondary to PTSD.

In July 2012, the Board remanded the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD.  Pursuant to the Board's remand instructions, outstanding treatment records have been obtained and associated with the claims folder.  The Veteran was also provided a VA examination for his PTSD in November 2012 and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated following completion of the remand instructions.  Accordingly the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is remanded to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD is worse than contemplated by the initial 30 percent rating assigned.

For the reasons below, the Board finds that the claim must be remanded for additional evidentiary development as to the severity of the Veteran's service-connected PTSD, whether the Veteran's diagnosed depression and anxiety disorders can be distinguished from his PTSD, whether the Veteran's depression and anxiety disorders are related to service; and whether the Veteran's depression and anxiety disorders are caused or aggravated by his PTSD.

In June 2008 the Veteran was afforded a VA examination in which the examiner diagnosed the Veteran as having PTSD related to combat.  The examiner further found that the Veteran had depression symptoms that are "co-morbid with his PTSD and part of it." (Emphasis added.)  The examiner noted his belief that a separate diagnosis of depression was not warranted and that a diagnosis of service connection for depression was not appropriate at that time.  For his rationale, the examiner stated that the Veteran's "pre-military behavior was that of a lifelong 'loner' with few friends and interests, and that has not changed."  The examiner also stated that the Veteran's feelings of detachment and estrangement, diminished interest or participation, and avoidance of activities/places/people were due in "good part [to] his personality."  The Veteran's GAF score at this time was 56.

In November 2012 the Veteran was afforded a subsequent VA examination in which the examiner found that the Veteran continues to suffer from PTSD.  The Veteran was also diagnosed as having a major depressive disorder, an anxiety disorder, and opioid dependence.  The depressive disorder and anxiety disorder were found to negatively affect the Veteran's social and occupational functioning beyond the effects of his PTSD.  Mood disorder symptoms, the examiner stated, predominate but also occur as co-morbid with PTSD symptoms.  It was noted that the Veteran's major depressive disorder and an anxiety disorder, along with PTSD to a lesser extent, contribute to the Veteran's social and occupational impairment.  The Veteran's GAF score at this time was 55.

The November 2012 examiner stated that it is possible to differentiate which portion of the occupational and social impairment is caused by each mental disorder, and the examiner attempted to do so.  Specifically, the symptoms of the Veteran's mood disorder were identified as low mood, poor concentration, and irritability, while those of the PTSD were cited as recurring nightmares, intrusive thoughts, and anger/irritability.  The VA examiner also listed the Veteran's PTSD symptoms as including: markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, recurrent and distressing recollections of a traumatic event, physiological reactivity on exposure to cues that symbolize the traumatic event, and efforts to avoid thoughts, feelings, or conversations associated with the trauma.  The examiner found that the Veteran's social and occupational impairment was more directly and significantly (90%) caused by the depression and anxiety disorders, with his PTSD contributing less directly and significantly (10%).  The examiner also stated that, while the Veteran's social isolation relates primarily to his chronically low mood, the PTSD does contribute "residually."  The examiner further stated that the "mood disorder . . . precipitates an increase in overgeneralized anxiety related to hyperconcerns about safety which results in some ritualistic, obsessive 'checking behaviors' . . ., as well as some obsessive, ruminative pre-occupations about making mistakes and fear [of] failing at work."

In addition to his mood and anxiety conditions, the Veteran's weekly use of non-prescribed Vicodin was noted by the examiner as a further possible cause of the Veteran's poor concentration, memory impairment, and performance issues in the workplace.

In evaluating the VA medical examinations of record, the Board notes that, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board further notes that, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2014).

In the present case, the medical diagnoses of record raise several issues that require a remand of the claim for further evidentiary development.  The Board appreciates that the November 2012 examiner did attempt to differentiate the symptoms of the Veteran's service-connected PTSD from the symptoms of his other diagnosed disorders.  The information and analysis in the medical reports are not, however, sufficient for the Board to rate the Veteran's PTSD.  Given the ambiguities, contradictions, and analytical gaps in the medical reports of record, the Board must remand for a further VA medical examination by a psychiatrist.

Specifically, it is unclear how to evaluate the June 2008 medical examination's statement that the Veteran has depression symptoms that are at the same time both "co-morbid with" his PTSD and "part of" his PTSD.  Furthermore, while the November 2012 VA examiner stated that the impairment caused by each diagnosed disorder could be distinguished from each other, some of the analysis appears, without explanation, to refer to the Veteran's separately diagnosed major depressive and anxiety disorders collectively as a singular "mood disorder."  In this regard, it is notable that the November 2012 examiner did not distinguish the symptoms of the latter two disorders or account for the lack of such a distinction in the report.  The diagnosed etiology of the Veteran's psychiatric symptoms is also made unclear by the examiner's statement that the Veteran's memory problems can be attributed to Vicodin dependency, but also that the Veteran's chronic mood and anxiety conditions can likewise impair memory function.  Moreover, the report linked the same essential symptom ("irritability" and "anger/irritability") to both PTSD and mood disorder.  A similar problem is the report's statement that the Veteran's mood disorder is responsible for his "poor concentration," while also noting that the Veteran's "difficulty concentrating" is characteristic of his PTSD.  See November 2012 VA medical report.  Finally, the report does not offer a rationale as to how the examiner arrived specifically at 90 percent as the impairment caused the major depressive disorder and anxiety order collectively, and 10 percent as the impairment caused by the PTSD.

In light of the evidence indicating that the Veteran's diagnosed depression and anxiety symptoms may be part of his PTSD symptomatology, the Board has determined that an opinion should be obtained as to whether the depression and anxiety disorders are caused, or aggravated by, the PTSD, or are alternatively related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by a psychiatrist to assess the current severity of his service-connected PTSD and any resulting level of occupational or social impairment.  The entire claims folder must be made available to the examiner prior to the examination.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion. The examiner should describe all findings in detail and must explain the rationale for any conclusions reached. 

The examiner should identify and diagnose all psychiatric or neurological disorders and specify which of the Veteran's psychiatric symptoms leading to occupational or social impairment are manifestations of his service-connected PTSD and which are attributable to his non-service-connected disorders. 

Specifically, with regard to the diagnoses of major depressive disorder and anxiety disorder of the January 2012 VA examination report, and as to any other psychiatric or neurological disorders other than PTSD that may presently account for some of the Veteran's psychiatric impairment, the examiner must identify each condition and determine: 

a.  Is it at least as likely as not that the Veteran's diagnosed depression and/or anxiety is/are related to his military service, to include his stressor(s) that caused his PTSD?

b.  Is it at least as likely as not that the Veteran's depression and/or anxiety is/are due to, or caused by, his service-connected PTSD?

c.  Is it at least as likely as not that the Veteran's depression and/or anxiety is/are aggravated by his PTSD?  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's depression and/or anxiety found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD.  

The examiner should provide a multiaxial diagnosis identifying all current psychiatric disorders, and assign a numerical score from the GAF scale for each condition identified. If practicable, the GAF scores should be assigned both with and without taking into account the Veteran's nonservice-connected disorders. 

If the impairment attributed to the nonservice-connected psychiatric disorder(s) cannot be differentiated from that attributed to the service-connected PTSD, the examiner should so state in the report. See Mittleider, supra. 

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2014).

